Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 09/07/2021 Claims 1, 2, 5-9, 11-14, and 16 are pending in the application. This action is Final.

Applicant Response
In Applicant’s response dated 09/07/2021, Applicant amended Claims 1, 5, 7-9, 11-13, and 16; Cancelled claims 3, 4, 10, 15, and 17-23 and argued against all objections and rejections previously set forth in the Office Action dated 06/07/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 2, 5-9, 11-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Torikai (Pub. No.: US 20140112326 Al, Pub. Date: October 17, 2013), in view of Hussain et al. (Pub No.: US 20160266742 A1, Pub. Date: September 15, 2016) 
Regarding independent Claim 1,
	Torikai teaches an information processing apparatus (see Torikai: Fig.2, an information terminal 200), comprising: a processor; and a memory storing a program which, when executed by the processor (see Torikai: Fig.2, [0044]-[0048], explaining computer of a system or apparatus that reads out and executes computer executable instructions recorded on a storage medium (e.g., computer-readable storage medium) to perform the functions”), causes the information processing apparatus to: 
control a display device to display a screen of a first application which is in an active state in a foreground (see Torikai: Fig.5Ba, Fig.5Aa, [0066], “First, in step S551, in response to a predetermined operation performed by the user of the mobile phone 200, the control unit 201 displays, on the display unit 206, a screen for selecting a wireless network for participation (the screen for selecting a wireless network is the first application displayed in the foreground of the mobile device as an active application)
issue, in accordance with the first application, an instruction to activate a second application which is a different type of application from the first application and is in an inactive state (see Torikai: Fig.5Ae, [0066], ”After having transitioned to the screen (a first application) the control unit 201 scans ( an instruction issued to activate a second application which is the wireless LAN setup screen) a surrounding wireless network, and displays a list 510 of ESSIDs (a second application that is different from the first application as shown in Fig.5Ab) detected as a result. FIG. 5Ae illustrates an example of the screen.” i.e. the inactive List of ESSIDs ( second application ) and the screen for wireless network are different type of applications)
perform, in response to the instruction to activate the second application, a process of activating the second application (see Torikai: Fig.5Ba, [0067], “In step S552, the control unit 201 stands by for selecting any one of ESSIDs in the list 510. After any one of ESSIDs has been selected (an instruction to activate the second application) by a user's operation, in step S553, the control unit 210 performs participation processing in a corresponding wireless network. This completes participation in the network.”)
control the display device to hide the screen of the first application in the foreground instead of the screen of the first application in response to the instruction to activate the second application (see Torikai: Fig.5Bb, [0069], “After the camera communication application has been activated by the user's operation, in step S571, a standby screen similar to that illustrated in FIG. 5Af is displayed on the display unit 206 (a second application in the foreground instead of the screen of the first application). In a dialog 511, SSID of a network of current participation is displayed. In an example illustrated in FIG. 5Af, "CAMERA-123" is selected on the screen illustrated in FIG. 5Ae. After the activation of the camera communication application, service notification of the own device is performed via the wireless network so that the digital camera 100 can detect the mobile phone 200.” i.e. the first application (Wireless network screen ) is hidden when the second application (camera communication application when selecting and activating the second application )
control the display device, when the instruction to display the screen of  first application is accepted on the displayed region (see Torikai: Fig.8A, [0150], pressing displayed the return button 223 the is displayed in the region), to display the screen of the first application in the foreground again and to hide the screen of the second application ( see Torikai: Fig.8A, [0151], “The mobile phone 200 according to the present exemplary embodiment can call up, by using the "return" button 223, an application displayed in the foreground immediately before a current operation. In this case, a screen of an application present in the background is caused to transition to the foreground, and a screen of a currently displayed application is caused to transition to the background (hiding screen).”)
	As shown above, Torikai teaches or suggests a guidance or a step by step tutorial on how mobile phone 200 establish a communication with digital camera 100. Torikai further teaches the display transition of the first application from the foreground to the background of the display when second application is selected by user interaction with the display screen and device communication. Torikai also teaches displaying the first application in the foreground and displaying the second application in the foreground and hiding the first application in the background while the first application is displayed. The only claim limitation Torikai misses or does not disclose is the measurement of a predetermined lapse of time to reactivate the first application and to return to the first application.
	Torikai does not explicitly teach or suggest the information displaying apparatus that measure time from displaying the screen of the second application and control the display device to start displaying a region for accepting an instruction to activate and display the first application when the measurement time reaches a predetermined period of time;
	However, Hussain teaches the information displaying apparatus wherein:
measure time from displaying the screen of the second application in the foreground in accordance with the first application of which the screen is hidden (see Hussain: Fig: 2, [0063], “the controller 110 proceeds to operation 205 and may control the display unit 131 timer 111 may measure a predetermined time (e.g., three seconds) to thereafter automatically remove the information providing window. The predetermined time may be changed by the user.”)
control, in accordance with the first application of which the screen is hidden, the display device to display a region for accepting an instruction for-2-25790/160/3912351.1PATENTS/N: 15/812,46925790.160 displaying a screen of the first application, with the screen of the second application when the measurement time reaches a predetermined period of time, wherein the region is smaller than the screen of the second application (see Hussain: Fig:2, [0065], “The controller 110 may check whether the timer 111 expires in operation 209. When the timer 111 has not expired, the controller 110 may proceed to operation 211 and check whether a signal for removing the information providing window is input. The removal signal of the information providing window may be input through a predetermined key (e.g., a cancel key) or a removal menu (region for a region for accepting an instruction ) located on one side of the information providing window.”) See also Fig.13A, [0104], “providing window 1310 may include a download speed and upload speed of the data. Further, the information providing window 1310 may further include a removal menu 1311 and an expanded menu 1313.”)
	Because Torikai and Hussain address the same/similar issue of controlling displayed information based on predetermined period of time , accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Torikai to include the method that a timer that measure time from displaying  Hussain. After modification of Torikai, the second application that is activated or displayed in the foreground can include a include a timer for measuring elapsed time to determine the status of connection between the devises and revert or return to the first application after a predetermined lapse of time as taught by Hussain. One would have been motivated to make such a combination in order to provide user with convenient, quick, and easy access to detailed information and efficient notification window to transition between different screens. 

With regard to Claim 2,
	Torikai and Hussain teaches all the limitations of Claim 1. Torikai and Hussain further teaches the information processing apparatus wherein accept the instruction to activate the second application in response to an operation by a user in accordance with the active first application (see Torikai: Fig.5Ae, [0067], “In step S552, the control unit 201 stands by for selecting any one of ESSIDs in the list 510 (accept the instruction to activate the second application). After any one of ESSIDs has been selected by a user's operation, in step S553, the control unit 210 performs participation processing in a corresponding wireless network.”)

With regard to Claim 5,
	Torikai and Hussain teaches all the limitations of Claim 1. Torikai and Hussain further teaches the information processing apparatus wherein the screen of the first application which is displayed in the foreground again when the instruction to display the screen of the first application is accepted on the displayed region differs from the screen of the first application having been displayed when the instruction to activate the second application had been issued (see Torikai: Fig.5Ae, [0148], “The mobile phone 200 according to the present exemplary embodiment manages applications based on a concept of a foreground and a background. An application present in the foreground indicates an application displayed on the display unit 206. When the application is present in the foreground, the mobile phone 200 can receive an operation from the user via the operation unit 205 of the mobile phone 200. An application present in the background indicates an application not displayed on the display unit 206 but activated. When the application is present in the background, operations receivable via the operation unit 205 of the mobile phone 200 are limited. For example, only an end of the application is received.”)

With regard to Claim 6,
	Torikai and Hussain teaches all the limitations of Claim 5. Torikai and Hussain further teaches the information processing apparatus wherein implement connection with an external device wherein the screen of the first application is a screen in accordance with a model of the external device which is connected to the information processing apparatus (see Torikai: for e.g. Fig. 3A, [0053], illustrates a configuration in digital camera 100 and the mobile phone 200 participate in a wireless network formed by an external AP 300).

With regard to Claim 7,
Torikai and Hussain teaches all the limitations of Claim 1. Torikai and Hussain further teaches the information processing apparatus wherein establish communication with an external device in accordance with the active second application which is in the active state (see Torikai: for e.g. Fig. 5Ae, [0069], illustrates SSID of a network of current participation is displayed. In an example illustrated in FIG. 5Af, "CAMERA-123" is selected on the screen illustrated in FIG. 5Ae.) , and if communication is established with the external device, control the display device to display the region for accepting the instruction to display screen of the first application (see Torikai: Fig. 5Ae, [0067]-[0068], “the control unit 201 stands by for selecting any one of ESSIDs in the list 510. After any one of ESSIDs has been selected by a user's operation, in step S553, the control unit 210 performs participation processing in a corresponding wireless network”)
	
With regard to independent Claim 8 and Claim 9
	Claim 8 is directed to a method claim and Claim 9 is directed to non-transitory computer-readable storage medium claim and both claims have similar/same claim scope and limitation as Claim 1 and are rejected under the same rationale.

	
Regarding Claim 11,
	Torikai and Hussain teaches all the limitations of Claim 1. Torikai and Hussain further teaches the information processing apparatus the first application is an application for communication between of the information processing apparatus and an electronic device the second application is an application for performing settings related to wireless communication of the information processing apparatus (see Torikai: 5Ae, illustrating example of first application and the information processing apparatus (smartphone 200) and second application showing the wireless connection setting to connect to external device 100 ( camera apparatus)  

Regarding Claim 12,
	Torikai and Hussain teaches all the limitations of Claim 11. Torikai and Hussain further teaches the information processing apparatus the communication application is a tutorial application that guides a user through procedures for connecting the information processing apparatus to the electronic device via a wireless network (see Torikai Fig. 5Aa-5Af, [0059] and Fig.7A-7F, [0092]  “illustrating the steps that guides a user to connect the digital camera to mobile communication device.)
	The examiner notes that “tutorial application that guides a user” is merely an intended use of the any communication system between multiple apparatus and therefore is not given patentable weight and considered to limit the claim. 

Regarding Claim 13,
	Torikai and Hussain teaches all the limitations of Claim 13. Torikai and Hussain further teaches the information processing apparatus after the settings related to wireless communication of the information processing apparatus have been performed and enabled, a process of deactivating the second application does not change the settings related to wireless communication of the information processing apparatus (see Torikai: Fig.5Af, [0074], the mobile phone 200 changes displaying of an icon indicating a type or a status of communication according to a content of the notification as in the case of an icon 512 illustrated in FIG. 5Af. The icon 512 illustrated in FIG. 5Af is an example when a network of current participation is a network generated by operating the digital camera 100 as a simple AP.”)

Regarding Claim 14,
	Torikai and Hussain teaches all the limitations of Claim 1. Torikai and Hussain further teaches the information processing apparatus the second application is an application for performing settings related to wireless communication of the information processing apparatus, comprising a wireless LAN setup, an NFC setup, and a Bluetooth setup of operating system (OS) (see Torikai: Fig. 5Ae-5Af, [0066], “processes are performed by the function of the OS of the mobile phone 200 before activation of the camera communication application. However, the camera communication application activated beforehand can perform the processes cooperatively with the function of the OS. When the digital camera 100 operates as a simple AP, the mobile phone 200 detects ESSID of the digital camera 100 to display it in the list 510. In FIG. 5Ae, "CAMERA-123" is displayed as ESSID of the digital camera 100.”)-6- 25790/160/3479440.1PATENT S/N: 15/812,46925790.160

Regarding Claim 16,
	Torikai and Hussain teaches all the limitations of Claim 1. Torikai and Hussain further teaches the information processing apparatus to display a notification screen, the region being included in the notification screen, and the notification screen being displayed superimposed on the display of the second application (see for e.g. Torikai: Fig.5e, [0066], the control unit 201 scans a surrounding wireless network, and displays a list 510 (notification screen) of ESSIDs detected as a result.) See also for e.g. Torikai: Fig.8D, [0154], after application switching, at timing of exiting from the network formed by the simple AP, a message 231 [a notification screen] indicating cutting-off of the connection with the digital camera is displayed. Further, when automatically participating in a new network after exiting from the network, this message is also notified” I. the message is superimposed in the screen).


Response to arguments
Claim Rejections - 35 U.S.C. § 103,
	Applicant’s arguments with respect to claim amendments have been considered but are moot in light of the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in Applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. 
https://www.youtube.com/watch?v=jVRnKhZYFPE&t=111s
https://www.youtube.com/watch?v=OePbqtxqjks
https://www.youtube.com/?v=jVRnKhZYFPE&t=379s
https://www.youtube.com/watch?v=ZcDCP9vLLn8 , Start from min. 2:16
US 20160345367 A1, Information Processing Device, Information Processing Method, And Program, Inventor: Nakayama; Tetsunori

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.W.S./Examiner, Art Unit 2177       

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177